DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group, claims 16-22 & 30 in the reply filed on 09/14/2022 is acknowledged.
Claims 23-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/14/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16-22 & 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16, 22, & 30 recite the limitations “cross-sectional surface” and then states that such “cross-sectional surface” is greater than a different “cross-sectional surface”. However, it is unclear as how a surface can be greater than another surface. It is believed that applicant meant a “cross-sectional surface area” and that comparisons are between “surface areas”. Thus, it will be interpreted as such for the purposes of examination. Similar issues are also present in claims 17 and 20.
Claim 16 & 30 recite the limitation "the folding-joint-forming part" in line 11.  There is insufficient antecedent basis for this limitation in the claim. The limitation will be understood to refer to the sealing bead in a part of the fastening flange formed by the folded joint.
The remaining claims are rejected for being dependent on a previously rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16-18, 20-22, & 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budzynski (DE102015216228A1) in view of Akin (WO2007065875A1), Buesing (WO2014191246A1), and Becker (DE102011017635A1), Buhlmeyer (US20100132749A1).
As to claims 16, 22, & 30, Budzynski discloses dishwasher (abstract, Fig.3 ref 1) with a rinsing container (Fig.3 ref 2), comprising a sheet-metal bottom (Fig.3 ref 6); a rear wall (Fig.3 ref 7); a U-shaped rinsing container casing (Fig.3 ref 8) which is arranged on the sheet-metal bottom (Fig.1) and fixedly connected thereto with the aid of a folded joint (see Figs.3 & 4B combination of refs 11, 12.L, and 12.R, see also [0068 & 0097]); a fastening flange (Figs.3,5B, & 12A-12 ref 11) which is integrally formed on the sheet-metal bottom and on the rinsing container casing [0064, 0072 & 0076], for fastening the rear wall to the sheet-metal bottom and to the rinsing container casing [0070, 0072, & 0076], said fastening flange configured to form a part of the folded joint (best seen by Figs.3, 4B, 12A-12B, & 14). Budzynski does not disclose a folding sealing means provided in the folded joint and formed as a sealing bead. However, such a feature would have been obvious in light of the teachings of Akin, Becker, and Buesing.
Akin discloses an art related dishwasher (abstract), wherein a base and u-shaped container are connecting together via a folding portion (see Figures). Akin further discloses that providing sealing elements in the folded regions prior to folding ensures that the tub does not leak [0028].
Becker discloses an art related dishwasher tub (abstract), wherein sealant is provided in a folded joint region (see Fig.2 ref 23) in order to provide a liquid tight seal [0021]. The sealant is provided as a liquid bead along the folded region [0023-0024] before the folding takes place (Figs.3-5b) and provides a portion of the sealant having a greater cross-sectional surface in a portion where the fold is formed than in a central portion (see Fig.2, ref 23 has a larger cross section area near ref 14 than near ref 17). 
Buesing discloses an art related dishwasher (abstract), wherein a known type of sealing element is a sealing bead which is provided between a folded portion (Figs.4 & 7 ref 21, also [0046]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Budzynski to include a sealing element in the folded joint to prevent leaks (Akin [0028] & Becker [0021]). Further, a skilled artisan would apply a sealing bead as such is a known type of sealing element to be supplied in a folded region (Buesing [0046] & Figs.4, 7 ref 21). Further, the limitation of the cross-sectional area of the bead being greater at a forming part than a central part of the joint is a natural consequence of the squeezing of the sealing bead when the joint is being folded (see also Buesing [0043] and evidentiary reference Buhlmeyer Figs.1-3). Accordingly, the method of producing the container of Modified Budzynski includes steps of providing a sealing means on the bottom plate and U-shaped container jacket, putting the jacket on the bottom plate, folding the jacket and bottom plate, forming an integral flange on both the bottom plate and jacket with the cross-sectional area of the sealing bead being greater than that in a central section (see Budzynski Figs.13-16 in conjunction with Becker Figs.2-5B)
As to claim 17, Modified Budzynski teaches the container of claim 16, wherein the first cross sectional surface of the sealing bead appears to be at least two times the size of the sealing bead in the central cross sectional of the folded joint (see Becker Fig.2 ref 23 has a cross sectional area near ref 14 that appears at least twice as large as that near ref 17, which continues across the bead)
As to claim 18, Modified Budzynski teaches the container of claim 16, wherein the sealing means is silicone (Becker [0022]).
As to claim 20, Modified Budzynski teaches the container of claim 16, further comprising a frame (Budzynski Fig.3 ref 9, also Fig.9) with the folded joint including an overlapping region with the frame (see Budzynski [0064] stating frame is in front of the tub, and [0094] disclosing frame has outwardly extending bend in conjunction with Figs.13-16 showcasing frame extends outwardly farther than the tub and thereby the folded joint) where a second cross-sectional surface in the overlapping area is greater than the cross sectional surface in the central region. More specifically since the sealing means is liquid in nature to fill the gaps during a folding process (Becker [0021 & 0023-0024]) and the folding process would impart force/torque to squeeze out at least some sealant (Buesing [0043]) the cross-section of the squeezed out sealant which extrudes in the space between the frame and the tub would have a larger cross section (evidentiary reference Buhlmeyer Figs.1-3). Alternatively, see Becker Fig.2 showcasing that after folding a certain cross section portion of the sealant, which is different from the center, has a larger cross-sectional surface than the sealant at the center.
As to claim 21, Modified Budzynski teaches the container of claim 20, but does not disclose the width of the folded joint being greater in the overlapping region than in the central region. However, a skilled artisan would reasonably expect that a such a difference in the folded joint size would not cause a difference in the water-tight performance of the folded joint filled with sealant. Thus, a skilled artisan would find it obvious to change the size of the folded joint in any desired manner, including the claimed configuration so long as the size of sealant is enough to provide a sealing feature (see MPEP 2144.04 Section IV). 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budzynski (DE102015216228A1) in view of Akin (WO2007065875A1), Buesing (WO2014191246A1), and Becker (DE102011017635A1), Buhlmeyer (US20100132749A1) as applied to claim 16 above, and further in view of evidentiary reference Castillo (DE102009001896A1)
As to claim 19, Modified Budzynski teaches the container of claim 16, further comprising a real wall sealing means (Budzynski [0074, 0078, & 0094]) provided in a peripheral manner along the fastening flange between the rear wall and the fastening flange (Budzynski see Figs.5b-7 & [0078]) and it appears the folding sealing means (liquid in nature to fill the gaps during a folding process, Becker [0021 & 0023-0024]) and the rear wall sealing means are in contact in the folding-joint forming part of the fastening flange (see Budzynski Fig.17D). See also evidentiary reference Castillo Figs.3-8, which showcases that it is known to provide sealant peripherally on a flange which connects the rear wall and u-shaped tub container. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jerg (DE102009001897A1) showcases a dishwasher where folded parts are provided with sealant (Figs.6-11).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuecuek (DE102007017280A1) discloses an art related dishwasher (abstract), wherein a known type of sealing element is a bead of sealing element (Figs.1-2 ref 28).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kose (EP2124700B1) discloses a dishwasher with a sealing portion that has a smaller central surface area than the remaining portion of the seal (Fig.3).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bennett (US9155443B2) discloses a dishwasher with folding tub parts and adhesive disposed within the tub parts (Fig.10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                                                                                                                                                                                                                                /SPENCER E. BELL/Primary Examiner, Art Unit 1711